                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WENDY JO PRIMEAU,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 NANCY A. BERRYHILL,                                                   18-cv-136-jdp
 Acting Commissioner of Social Security,

                              Defendant.


       Plaintiff Wendy Jo Primeau brings this lawsuit contending that she was incorrectly

denied disability benefits. She named as the defendant “Wisconsin State of Disability’s.”

Dkt. 1. She also attached a copy of the United States Social Security Administration’s Appeals

Council notice denying her request for review of an administrative law judge’s decision denying

her supplemental security income under the Social Security Act. Dkt. 1-1. So the court

construed the case as one seeking review of a social security ruling, substituted Nancy A.

Berryhill, Acting Commissioner of Social Security, as the defendant, and served Berryhill with

the complaint.

       The government has filed a motion to dismiss, Dkt. 8, contending that Primeau’s

complaint is untimely. Under the social security statutes and regulations, Primeau had 60 days

from the date she received the October 20, 2017 Appeals Council’s decision in which to file

her civil complaint in this court. 42 U.S.C. § 405(g) (claimant has 60 days “after the mailing

to [the applicant]” to file civil action); 20 C.F.R. §§ 404.981 and 422.210(c) (both stating that

the 60-day period runs from the time the claimant receives the decision). The date of receipt

of the notice is presumed to be five days after the date of such notice, unless a reasonable

showing to the contrary is made to the Appeals Council. 20 C.F.R. §§ 404.901, 422.210(c);
see also Frappier v. Astrue, No. 09-cv-445-bbc, 2010 WL 1836792, at *1 (W.D. Wis. May 6,

2010) (dismissing social security complaint that was filed 15 days late). If that five-day

presumption applies, Primeau had until December 26, 2017, to submit her complaint.1 Instead,

she filed it in late February 2018.

       The 60-day filing requirement is a statute of limitations that must be strictly construed

in the government’s favor. See Bowen v. City of N.Y., 476 U.S. 467, 479 (1986). It can be

extended under the doctrine of equitable tolling. Id. at 480 (equitable tolling can apply to

review of social security decisions). Under this doctrine, a court may toll a statute of limitations

if the plaintiff can show that extraordinary circumstances existed that prevented her from filing

her complaint on time. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); Bowen, 476 U.S. at 480–

81. But Primeau did not respond to defendants’ motion to dismiss, so there is no reason to

consider tolling her deadline. I will grant defendant’s motion and dismiss this case as untimely.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant’s motion to dismiss, Dkt. 8, is GRANTED.

       2. The clerk of court is directed to enter judgment for defendant and close this case.

       Entered December 14, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge


1
  The 60-day period ended on Sunday, December 24, 2017, but because of the weekend and
the Christmas holiday, Tuesday, December 26 is the proper deadline.


                                                 2
